FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AUGUSTINE PENA-SILVA,                            No. 08-17637

               Petitioner - Appellant,           D.C. No. 2:06-cv-02682-ALA

  v.
                                                 MEMORANDUM *
K. PROSPER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Arthur L. Alarcón, Circuit Judge, Presiding

                          Submitted September 13, 2010**

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Augustine Pena-Silva appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pena-Silva contends that his Sixth Amendment rights were violated pursuant

to Blakely v. Washington, 542 U.S. 296 (2004), and Cunningham v. California, 549

U.S. 270 (2007), when the state trial court engaged in fact-finding to impose an

upper-term sentence.

      At sentencing, the trial court made the findings that Pena-Silva was on

parole at the time of the crimes and that his prior adult convictions were numerous

and of increasing seriousness. The California Court of Appeal’s rejection of Pena-

Silva’s Sixth Amendment claim based on the prior conviction exception under

Almendarez-Torres v. United States, 523 U.S. 224 (1998), was not “contrary to,

or . . . an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1). See Kessee v.

Mendoza-Powers, 574 F.3d 675, 678-79 (9th Cir. 2009).

      Because, under Kessee, the state court’s interpretation of the prior conviction

exception “does not contravene AEDPA standards,” id. at 678, Pena-Silva’s

challenge to the district court’s harmless error analysis is moot.

      AFFIRMED.




                                           2                                    08-17637